DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/4/2020 and 7/12/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Lee et al. US PGPub. 2016/0155983. 	Regarding claim 1, Lee teaches a display device (100, fig. 1 and 4) [0035], comprising:  	a substrate (110, fig. 1) [0035];  	a thin film transistor (TFT, fig. 1) [0035] on the substrate (110);  	an interlayer insulating layer (180, fig. 1) [0043] on the thin film transistor (TFT);  	an electrode (191, fig. 1) [0044] on the interlayer insulating layer (180), the electrode (191) including:  	an emission region (ER, see examiner’s fig. 1);  	a contact region (CR, see examiner’s fig. 1) protruding from the emission region (ER) and overlapping the thin film transistor (TFT); and  	a dummy region (DR, see examiner’s fig. 1) protruding from the emission region (ER) in a direction (towards the right, away from ER) different from the contact region (CR); and  	an emission layer (370, fig. 1) [0044] on the electrode (191), the emission region (ER) of the electrode (191) overlapping the emission layer (370), 	wherein the display device (100) includes a first color pixel (R pixel, fig. 4), a second color pixel (G pixel, fig. 4), and a third color pixel (B pixel, fig. 4) respectively including the thin film transistor (TFT), the electrode (191), and the emission layer (370), and  	wherein a first imaginary line (1IL, see examiner’s fig. 2) connecting the contact region (CR) of the second color pixel (G) and the dummy region (DR) of the second color pixel (G) crosses a second imaginary line 21IL, see examiner’s fig. 2) connecting the emission layer (370) of the first color pixel ( R) and the emission layer (370) of the third color pixel (B) (Lee et al, fig. 1 and 4).

    PNG
    media_image1.png
    1018
    1840
    media_image1.png
    Greyscale

                                              Examiner’s Fig. 1
    PNG
    media_image2.png
    942
    1681
    media_image2.png
    Greyscale
                                                       Examiner’s Fig. 2 	Regarding claim 5, Lee teaches the display device as claimed in claim 1, wherein: a distance (same as CR, examiner’s fig. 3) from the emission layer (370) to an end portion of the contact region (CR) is farther than a distance (zero distance from a point to itself) from the emission layer (370) to an end portion of the emission region (ER), and a distance (same as DR, examiner’s fig. 3) from the emission layer (370) to an end portion of the dummy region (DR) is farther than the distance from the emission layer (370) to an end portion of the emission region (ER) (Lee et al., fig. 1).

    PNG
    media_image3.png
    791
    1431
    media_image3.png
    Greyscale

                                            Examiner’s Fig. 3 	Regarding claim 7, Lee teaches the display device as claimed in claim 1, wherein: the interlayer insulating layer (180) includes a groove (180a, fig. 1) [0053] overlapping the dummy region (DR) and a first hole (1CH, examiner’s fig. 1) overlapping the contact region (CR), and the thin film transistor (TFT) is connected to the contact region (CR) through the first hole (1CH) (Lee et al., fig. 1).  	Regarding claim 10, Lee teaches a display device (100, fig. 1 and 4) [0035], comprising:  	a substrate (110, fig. 1) [0035];  	a first thin film transistor (TFT for red pixel, fig. 1; hereinafter called TFTR) [0035], a second thin film transistor (TFT for green pixel, fig. 1; hereinafter called TFTG) [0035], and a third thin film transistor (TFT for blue pixel, fig. 1; hereinafter called TFTB) [0035]on the substrate (110);  	an interlayer insulating layer (180, fig. 1) [0043] on the first, the second, and the third thin film transistors (TFTR, TFTG, TFTB);  	a first electrode (191 for red pixel, fig. 1; hereinafter called 191R) [0044], a second electrode (191 for green pixel, fig. 1; hereinafter called 191G) [0044], and a third electrode (191 for blue pixel, fig. 1; hereinafter called 191B) [0044] on the interlayer insulating layer (180), the first (191R), the second (191G), and the third electrodes (191B) respectively including:  	an emission region (ER, see examiner’s fig. 1);  	a contact region (CR, see examiner’s fig. 1) protruding from the emission region (ER) and respectively overlapping the first (TFTR), the second (TFTG) and the third thin film transistor (TFTB); and  	a dummy region (DR, see examiner’s fig. 1) protruding from the emission region (ER) in a direction (towards the right, away from ER) different from the contact region (CR); and  	a first emission layer (370 for red pixel, fig. 1; hereinafter called 370R) [0044], a second emission layer (370 for green pixel, fig. 1; hereinafter called 370G) [0044], and a third emission layer  (370 for blue pixel, fig. 1; hereinafter called 370B) [0044] respectively on the first (191R), the second (191G), and the third electrodes (191B), the first (370R), the second (370G), and the third emission regions (370B) of the first (191R), the second (191G), and the third electrodes (191B) respectively overlapping the first (370R), the second (370G), and the third emission layers (370B),  	wherein a first imaginary line (1IL, see examiner’s fig. 2) connecting the contact region (CR) of the second electrode (191G) and the dummy region (DR) of the second electrode (191G) crosses a second imaginary line (2IL, see examiner’s fig. 2) connecting the first emission layer (370R) and the third emission layer (370B) (Lee et al., fig. 1 and 4). 	                                      Allowable Subject Matter

Claims 2, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display device wherein: “the first imaginary line connects a center of the contact region of the second color pixel and a center of the dummy region of the second color pixel, the second imaginary line connects a center of the emission layer of the first color pixel and a center of the emission layer of the third color pixel, and the first imaginary line is perpendicular to the second imaginary line” as recited in claim 2; 	a display device wherein: “the contact region and the dummy region are symmetrically disposed with respect to the emission region in a plan view” as recited in claim 6 in combination with the rest of the limitations of claim 1; and 	a display device wherein: “the interlayer insulating layer further includes: a first interlayer insulating layer on the thin film transistor; and a second interlayer insulating layer on the first interlayer insulating layer, the first hole passes through the first interlayer insulating layer and the second interlayer insulating layer, and the groove passes through the second interlayer insulating layer” as recited in claim 8. 	Claims 3-4 and 9 are also objected to as allowable for further limiting and depending upon objected claims 2 and 8.
	
                                                   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892